 


109 HR 4815 IH: Safe NOW Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4815 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Gillmor introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a National Sex Offender Risk Classification Task Force to create guidelines for the establishment of a risk-based sex offender classification system for use in sex offender registries. 
 
 
1.Short title; Purpose 
(a)Short titleThis Act may be cited as the Safe NOW Act of 2006. 
(b)PurposeThe purpose of this Act is to establish a National Sex Offender Risk Classification Task Force to create guidelines for the establishment of a risk-based sex offender classification system that will— 
(1)classify sex offenders based on the threat of danger each sex offender poses to the public; and 
(2)allow law enforcement agencies and the public to identify the most dangerous sex offenders listed in sex offender registries by using the classification system. 
2.DefinitionsIn this Act, the following definitions apply: 
(1)Sex offender registryThe term sex offender registry means a registry of sex offenders, and a notification program, maintained by a jurisdiction. 
(2)JurisdictionThe term jurisdiction means any of the following: 
(A)A State. 
(B)The District of Columbia. 
(C)The Commonwealth of Puerto Rico. 
(D)Guam. 
(E)American Samoa. 
(F)The Northern Mariana Islands. 
(G)The United States Virgin Islands. 
(H)Any Federally recognized Indian tribe. 
3.National Sex Offender Risk Classification Task Force 
(a)Task Force establishedThere is established, under the general authority of the Attorney General, the National Sex Offender Risk Classification Task Force (referred to in this Act as the Task Force). 
(b)Duties 
(1)In GeneralThe Task Force shall— 
(A)create preliminary guidelines for the establishment of a risk-based sex offender classification system; 
(B)administer the demonstration program under section 4; and  
(C)create final guidelines for the establishment of a risk-based sex offender classification system that shall be made available to jurisdictions for use in accordance with section 7, and that shall be created using the information gathered through— 
(i)the demonstration program under section 4; and 
(ii)the activities of the working groups under paragraph (3). 
(2)Creation of guidelinesIn creating the guidelines required under this subsection, the Task Force shall consider— 
(A)empirically-based assessment tools available to assess the dangers posed by sex offenders; 
(B)the methods used to classify sex offenders for the purposes of sex offender registries in use by Federal, State, and local law enforcement agencies as of the date of enactment of this Act, and how those methods differ from a risk-based sex offender classification system; 
(C)means by which information regarding the risk-based classification of sex offenders may be comprehensively and consistently disseminated to Federal, State, and local law enforcement agencies and the public; 
(D)opportunities available to sex offenders (especially those who are not under court supervision) to change their risk-based classification, including voluntary participation in sex offender treatment and monitoring programs; and 
(E)any negative consequences that have resulted from Megan’s Law (Public Law 104–145; 110 Stat. 1345), and steps that might be taken to reduce such negative consequences. 
(3)Working groupsThe Chair shall designate 5 working groups within the Task Force, each of which shall conduct one of the following activities: 
(A)Survey the methods of risk classification used by each jurisdiction, as of the date of enactment of this Act, and identify changes to such methods that jurisdictions could implement to improve the efficiency, accuracy, and consistency of sex offender registries. 
(B)Research and analyze the effectiveness of the most recently developed tools available (as of the date of enactment of this Act) to assess the dangers posed by sex offenders and to classify sex offenders based on risk. 
(C)Identify the strengths and weaknesses of Federal, State, and local sex offender registration and notification procedures in use as of the day before the date of enactment of this Act, and propose methods to improve any such weaknesses. 
(D)Analyze Federal, State, and local law enforcement agency procedures for community notification regarding sex offenders (as of the date of enactment of this Act), and determine the most appropriate procedures to notify communities regarding sex offenders of varying risk-based classifications. 
(E)Develop a resource guide that Federal, State, and local law enforcement agencies may use to educate the public about the prevention of sex offenses, the dangers posed by sex offenders, the systems used to classify sex offenders, and the access and use of sex offender registries.  
(c)Membership 
(1)In GeneralThe Task Force shall consist of 20 members, who shall be appointed by the Attorney General within 45 days after the date of enactment of this Act, and who shall include— 
(A)the Chair; 
(B)one representative from each of the following: 
(i)the Safe NOW Project; 
(ii)the National Association to PROTECT Children; 
(iii)Parents For Megan's Law, Inc.; 
(iv)the Association for the Treatment of Sexual Abusers; 
(v)the National Sheriffs’ Association; 
(vi)the National Association of Police Organizations; 
(vii)the American Probation and Parole Association; 
(viii)the American Psychological Association; 
(ix)the National Association of Criminal Defense Lawyers;  
(x)the Washington State Institute for Public Policy; 
(xi)the National Center for Missing and Exploited Children; 
(xii)the Office for Victims of Crime; 
(xiii)the Center for Sex Offender Management; 
(xiv)the National Law Enforcement and Corrections Technology Center; 
(xv)the Federal Bureau of Investigation; and 
(xvi)the Center for Disease Control and Prevention; and  
(C)three representatives of the academic community who specialize in risk assessment of sex offenders. 
(2)Selection criteriaThe Attorney General shall appoint to the Task Force a Chair and a diverse group of members who are knowledgeable in the fields of sex offender management, community education, risk assessment of sex offenders, and sex offender victim issues. 
(3)Terms; VacanciesThe term of office for members shall be for the life of the Task Force. A vacancy in the Task Force shall not affect the powers of the Task Force, and shall be filled in the same manner in which the original appointment was made. 
(4)Compensation 
(A)Except as provided in subparagraph (B), the Chair and members of the Task Force shall be paid at the rate of $500 per day for each day, including travel time, during which he or she is engaged in the actual performance of duties vested in the Task Force. 
(B)A member of the Task Force who is a full-time officer or employee of the United States or a Member of Congress shall receive no additional pay, allowances, or benefits by reason of his or her service to the Task Force. 
(C)All members of the Task Force shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code. 
(d)Meetings 
(1)FrequencyThe Task Force shall meet not less than 4 times per year, at the call of the Chair. The Attorney General shall call the first meeting of the Task Force within 90 days after the date of the enactment of this Act, or within 30 days after the date on which legislation is enacted making appropriations to carry out this Act, whichever date is later. 
(2)RecordThe Task Force shall maintain records of an active roster of membership, meeting minutes, and any other information the Chair may require. 
(3)Public meetings; NoticeTask Force meetings shall be open to the public, except as determined otherwise by the Chair (or other official to whom the authority has been delegated by the Chair). Notice of all meetings shall be published in the Federal Register not later than 30 days before the date of such meeting. 
(4)Closed meetingsNo later than 7 days after any Task Force meeting (or a portion of such a meeting) is closed to the public, a report shall be prepared for the Attorney General by a designated member the Task Force who was present for the entirety of such meeting, which shall contain, at a minimum, a list of individuals present and the activities conducted at such closed meeting. 
4.Demonstration Program 
(a)In generalThe Task Force is authorized to carry out a demonstration program under which the Task Force shall award one grant to each of 5 selected jurisdictions to carry out the activities under subsection (b). 
(b)Program activitiesA selected jurisdiction shall use a grant awarded under subsection (a) to— 
(1)use the preliminary guidelines created by the Task Force under section 3(b) to implement a risk-based sex offender classification system to classify sex offenders registered in the jurisdiction’s sex offender registry; 
(2)demonstrate the extent to which such preliminary guidelines provide for the successful implementation of an effective risk-based sex offender classification system; and 
(3)identify ways such preliminary guidelines may be improved to provide better guidance for the successful implementation of an effective risk-based sex offender classification system. 
(c)ApplicationsA jurisdiction desiring to participate in the demonstration program shall submit an application to the Task Force at such time, in such manner, and containing such information as the Task Force may require. 
(d)Selection of jurisdictions 
(1)Not later than 9 months after the date of the first meeting of the Task Force, the Task Force shall select 5 jurisdictions to participate in the demonstration program from the applications received under subsection (c).  
(2)The Task Force shall develop criteria to select jurisdictions to participate in the demonstration program. In developing such criteria and selecting jurisdictions, the Task Force shall consider— 
(A)the importance of the participation of demographically and geographically diverse jurisdictions in the demonstration program; and 
(B)the willingness and ability of jurisdictions to— 
(i)collaborate with officials in such jurisdiction responsible for the management of sex offenders;  
(ii)report to the Task Force on the effectiveness of the preliminary guidelines created under section 3(b); 
(iii)provide recommendations to the Task Force regarding the improvement of such preliminary guidelines and the creation of final guidelines; and 
(iv)provide information about their participation in the demonstration program to other jurisdictions implementing a risk-based sex offender classification system. 
(e)DurationA grant awarded under this subsection shall be for the one-year period beginning on the date one year after the date of the first meeting of the Task Force, and shall not be renewable.  
(f)Assistance and reviewThe Task Force shall provide technical assistance as necessary to the jurisdictions selected to participate in the demonstration program, and shall document the demonstration program experience of each selected jurisdiction in the final report required under section 5. 
5.Reports 
(a)The Task Force shall provide to the Attorney General and to the relevant committees of Congress— 
(1)not later than one year after the date of the first meeting of the Task Force, an initial report containing— 
(A)preliminary guidelines for the establishment of a risk-based sex offender classification system to be used for the demonstration program under section 3; 
(B)a list of the jurisdictions selected to participate in such demonstration program; and 
(C)a summary of the activities conducted by, and the findings of, each working group under section 3(b)(3); and 
(2)not later than 6 months after the date of the expiration of the demonstration program grants made under section 4, a final report containing— 
(A)final guidelines for the establishment of a risk-based sex offender classification system, as required under section 3(b); and 
(B)a summary of the information gathered through the demonstration program under section 4, including any information provided by the jurisdictions that participated in such program that was considered by the Task Force in the creation of the final guidelines under subparagraph (A). 
6.Termination of Task ForceThe Task Force shall terminate 90 days after the final report under section 5 is provided to the Attorney General and the relevant committees of Congress. 
7.Sense of Congress regarding use of guidelinesIt is the sense of Congress that each jurisdiction should use the final guidelines created by the Task Force under this Act to implement a risk-based sex offender classification system to classify sex offenders registered in such jurisdiction’s sex offender registry. 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act (except for section 4), $1,000,000 for each of fiscal years 2007, 2008, and 2009. 
(b)Demonstration programThere are authorized to be appropriated such sums as may be necessary to carry out the demonstration program under section 4.  
 
